Judgment, Supreme Court, New York County (Alvin Schlesinger, J.), rendered August 11, 1994, convicting defendant, after a jury trial, of robbery in the second degree and grand larceny in the fourth degree, and sentencing him, as a persistent violent *351felony offender, to concurrent terms of 8 years to life and 2 to 4 years, respectively, unanimously affirmed.
Viewed in the light most favorable to the People, the evidence that defendant continued, by his presence in close proximity, to assist his companion after the larceny had taken on a clearly forcible character was sufficient to prove that defendant shared the intent of the companion to rob the victim, notwithstanding that it was only the companion who actually used force in wresting money from the victim (see, People v Alah, 71 NY2d 830). The testimony of police officers that, prior to the subject robbery, they observed defendant and his companions staring at the pockets of elderly male passersby and then followed them, albeit descriptive of suspicious behavior, did not constitute evidence of uncharged crimes (see, People v Flores, 210 AD2d 1, lv denied 84 NY2d 1031). Even if it did, it still would have been admissible as necessary to complete the narrative of the events surrounding the charged crime (supra). We have considered defendant’s remaining arguments and find them to be without merit. Concur — Milonas, J. P., Rosenberger, Kupferman, Williams and Mazzarelli, JJ.